                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

         Plaintiff,
v.                                                                                               CR 19-1374 KG

BENJAMIN SANCHEZ-PORRAS,

         Defendant.

                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before the Court on Defendant Benjamin Sanchez-Porras’s “Motion to

Dismiss the Indictment” (“Motion”). ECF 23. 1 The Motion is fully briefed. See ECFs 26 (United

States’ Response), 32 (Defendant’s Reply). After holding an evidentiary hearing and reviewing

the parties’ briefing and attached exhibits as well as relevant case law, the Court recommends for

the following reasons that the Motion be denied.

I.   BACKGROUND

         The United States charged Sanchez-Porras with illegal reentry under 8 U.S.C. §§ 1326(a)

and (b). See ECF 12. In the Motion, Defendant mounts an attack on the underlying deportation

order, which forms the foundation for the instant charge. The indictment must be dismissed,

Defendant submits, because he can establish that the underlying deportation order—the validity of

which is an essential element of the indictment—was unlawful. Defendant maintains that the

immigration court proceeding that resulted in his removal from the United States was

“fundamentally unfair” because it was based on deficient legal representation that not only

“improperly deprived [him] of the opportunity for judicial review,” but also precluded him from

exhausting his administrative remedies. Mot. 1-4 (relying on § 1326(d)(1)-(3)). Consequently, he


1
  In accordance with 28 U.S.C. §§ 636(b)(1)(B) and (b)(3), the presiding judge referred this Motion to the undersigned
to conduct hearings if necessary and recommend an ultimate disposition. See Order of Reference, ECF 29.
asserts that he may permissibly “challenge the validity of the deportation order” on which the

indictment was based. Id. at 3 (quoting § 1326(d)).

       Defendant specifically claims that his retained counsel during the 1999 removal proceeding

failed to uncover that the underlying felony offense of “possession of marijuana with intent to

distribute”—which provided the basis for his deportation—was not the offense of which

Defendant had been convicted. Instead, in exchange for Defendant’s guilty plea to a state drug tax

stamp felony, the marijuana distribution charge had been dismissed. Defendant now complains

that his immigration counsel erroneously advised him to admit to having committed that

previously-dismissed offense, concede removal, and waive his right to appeal. Defendant contends

that, but for the ineffective assistance he received from his retained immigration counsel, he would

not have admitted to having committed the dismissed charge and the outcome of the immigration

proceeding would have been different.

       The United States responds that Defendant cannot carry his burden to establish the

elements of § 1326(d), even assuming that Defendant’s counsel provided ineffective assistance at

the removal proceeding.      The United States further emphasizes that, among other things,

Defendant failed to exhaust his administrative remedies as required by § 1326(d)(1) because he

knowingly waived his right to appeal and, irrespective of counsel’s deficiencies, failed to pursue

available administrative relief. The United States also asserts that Defendant failed to show that

he was improperly deprived of judicial review under § 1326(d)(2). To finish, the United States

posits that Defendant simply cannot establish that the removal order was fundamentally unfair—

as required by § 1326(d)(3)—because of Defendant’s felony conviction under Iowa’s drug tax

stamp law, Iowa Code Ann. §§ 453B.1(3) & 453B.12. According to the United States, this felony

could have properly served as an independent basis for removal under either 8 U.S.C. §§




                                                 2
1227(a)(2)(B)(i) (violation relating to a controlled substance) or 1227(a)(2)(A)(iii) (aggravated

felony conviction).

       The Court held an evidentiary hearing on September 16, 2019. See ECFs 33, 35, 36. At

the hearing, the parties stipulated to the admission into evidence of all documents that the parties

had appended to their briefing. ECF 38, Evid. Hr’g 17:1-3. The Court also allowed, over the

Government’s objection, the testimony of immigration attorney Orlando Mondragon and

Defendant himself. Id. 17:9-16. Among other thing, Mr. Mondragon’s testimony focused on

whether Iowa Code Ann. §§ 453B.1(3) & 453B.12 would have qualified Defendant for removal

as well as whether Defendant would have been eligible for discretionary relief from removal. Id.,

passim. Defendant’s testimony concerned counsel’s performance at the removal proceeding, the

circumstances surrounding the underlying conviction, and his other arrests. Id. 43:19-65:6.

II. FACTS

       For purposes of the Motion, and as a result of the parties’ stipulation at the evidentiary

hearing, the Court accepts as uncontested the facts shown by the parties’ exhibits.

       In May 1998, Defendant was arrested in Iowa and charged in state court with two felonies:

(1) knowingly possessing marijuana with the intent to deliver, in violation of Iowa Code Ann. §

124.401(1)(d) (1997) and (2) knowingly possessing marijuana weighing more that 42.5 grams with

the intent to deliver, without affixing the appropriate tax stamp, in violation of Iowa Code Ann. §§

453B.1(3) & 453B.12 (1997). Gov. Resp. Ex. A. Pursuant to a plea agreement, Defendant pled

guilty to the tax stamp violation. Id. Ex. C. The possession with intent to deliver charge was




                                                 3
ultimately dismissed pursuant to the plea agreement when the appeal time expired for Defendant’s

conviction on Count II. Id. 2

         On March 15, 1999, Defendant was detained by the former Immigration and Naturalization

Service and personally served with a Notice to Appear (“NTA”). Def.’s Mot. Ex. A (Affidavit of

Defendant); Gov. Resp. Ex. D (Notice to Appear). The NTA alleged that Defendant was subject

to removal because he was convicted of “Possession of a Controlled Substance with the Intent to

Deliver, to wit: Marijuana, in violation of Code of Iowa, Section 453.B.1(3) and 453B.12, 1997.”

Resp. Ex. D. As pointed out by both parties, the NTA incorrectly listed the offense of conviction

by labeling it with Count I’s title (“Possession of a Controlled Substance with the Intent to

Deliver”) but citing to the statutory provisions for the drug tax stamp violation of Count II (Iowa

Code Ann. §§ 453B.1(3) & 453B.12). Compare Resp. Ex. A with Resp. Ex. D. 3 The NTA also

informed Defendant of his “right to appeal an adverse decision by the immigration judge.” Resp.

Ex. D at 2.

         Defendant requested an immediate hearing, which was held before an Immigration Judge

(“IJ”) on April 20, 1999. Attorney Joseph Rey, Sr. represented Defendant at the hearing. Mot.



2
  Defendant was sentenced to five years imprisonment in Iowa’s Division of Adult Corrections. Resp. Ex. C. This
sentence, however, was ultimately suspended and Defendant was placed on two years of probation, which was
transferred to the State of New Mexico. Id.
3
  Defendant premises his entire argument on his belief that the NTA incorrectly charged him with Count I, the
dismissed possession charge. The Court, however, thinks it entirely likely that the NTA correctly charged a violation
of Count II. To illustrate, Count I is defined as “knowingly possess[ing] a controlled substance, to wit: Marijuana, a
Schedule I Controlled Substance with the intent to deliver.” Resp. Ex. A. Count II, however, is defined as “knowingly
possess[ing] a controlled substance, to wit: Marijuana, a Schedule I Controlled Substance with the intent to deliver,
without affixing the appropriate tax stamp, said substance weighing more than 42.5 grams.” Id. (emphasis added).
The NTA charged Defendant with “Possession of a Controlled Substance with the Intent to Deliver, to wit: Marijuana,
in violation of Code of Iowa, Section 453B.1(3) and 453B.12, 1997.” Id. Ex. D. But these cited statutory provisions
are for the Count II tax stamp violation. And if the NTA indeed charged the Count II tax stamp violation—as
demonstrated by the statutory provisions it correctly cites—then Defendant’s ineffective assistance arguments, which
are premised on a Count I violation, are flawed. Rather, the issue would be whether Count II qualified as an aggravated
felony under § 1227(a)(2)(A)(iii) or any other provisions allowing removal. The Court addresses this issue in Section
IV(A).



                                                          4
Ex. A; Resp. Exs. E (minutes of removal proceeding), F (Notice of Rights), G (Removal

Proceeding Audio). Through counsel, Defendant admitted to the four allegations charged in the

NTA. Resp. Ex. G, 1:17. 4 He also conceded removability for committing an aggravated felony

in violation of 8 U.S.C. § 1227(a)(2)(A)(iii), and thereafter requested no relief. Id. at 1:24-1:29,

1:35-1:45. Defendant then confirmed that he “want[ed] to be removed from the United States to

Mexico.” Id. at 1:54. The IJ explained to Defendant that he would lose his resident status and be

permanently barred from the United States. Id. Nonetheless, Defendant reaffirmed that he wanted

to be removed, accepted the IJ’s removal order, and, through counsel, waived his appeal right. Id.

at 2:10-4:45. Defendant was removed the same day. Id. Ex. I.

         Nearly twenty years later, on February 14, 2019, Homeland Security Investigations

arrested Defendant in Las Cruces, New Mexico and charged him with illegal reentry after

deportation in violation of § 1326(a). See ECF 1.

III. LEGAL STANDARD

         Conviction of a § 1326 illegal reentry offense generally requires that the government

establish: “(1) that the alien ‘has been denied admission, excluded, deported, or removed or has

departed the United States while an order of exclusion, deportation, or removal is outstanding’;

and (2) that the alien thereafter has ‘enter[ed], attempt[ed] to enter, or is at any time found in, the

United States.’” United States v. Adame-Orozco, 607 F.3d 647, 650–51 (10th Cir. 2010) (brackets

in original) (quoting § 1326). In limited instances, a defendant who is prosecuted under § 1326

for illegal reentry may challenge in that criminal proceeding the validity of a prior removal order.

8 U.S.C. § 1326(d); see United States v. Mendoza-Lopez, 481 U.S. 828, 830-32 (1987).


4
 Specifically, Defendant conceded that he (1) is “not a citizen or national of the United States;” (2) is a “native of
Mexico and a citizen of Mexico;” (3) was “admitted to the United States . . . [in] 1985 as an immigrant;” and (4) was
convicted in 1998 of “Possession of a Controlled Substance . . . in violation of Code of Iowa, Sections 453.1(3)(b)
and 453B.12, 1997.” Mot. Ex. D at 3 (NTA).


                                                          5
       To collaterally attack the previous removal order, an alien must show that:

       (1) the alien exhausted any administrative remedies that may have been available
           to seek relief against the order;

       (2) the deportation proceedings at which the order was issued improperly deprived
           the alien of the opportunity for judicial review; and

       (3) the entry of the order was fundamentally unfair.
§ 1326(d)(1)-(3).

       “Because a final deportation order enjoys a presumption of regularity, once the government

shows that the alien was deported while such an order was outstanding, the burden shifts to the

defendant-alien, and it is he who must prove each of § 1326(d)’s elements to overcome the

presumed legality of the earlier deportation order.” Adame-Orozco, 607 F.3d at 651 (citing United

States v. Arevalo–Tavares, 210 F.3d 1198, 1200 (10th Cir. 2000) (per curiam)); United States v.

Almanza-Vigil, 912 F.3d 1310, 1316 (10th Cir. 2019) (upholding conviction based on defendant’s

failure to satisfy § 1326(d)(3) alone).

       In reviewing a collateral attack on a previous removal order, the Court applies the law that

existed at the time and place of Defendant’s removal proceedings, though later judicial decisions,

such as those involving “statutory interpretation are fully retroactive because they do not change

the law, but rather explain what the law has always meant.” United States v. Rivera-Nevarez, 418

F.3d 1104, 1107 (10th Cir. 2005).

IV. ANALYSIS

       As noted above, if Defendant fails to carry his burden on any one element of § 1326(d),

the instant Motion must be denied. Therefore, in its discretion, the Court will begin its analysis

with § 1326(d)(3), whether the entry of the removal order was fundamentally unfair, before turning

to § 1326(d)(1), the exhaustion requirement. The Court will end its discussion by touching on

Defendant’s opportunity for judicial review under § 1326(d)(2).


                                                6
     A. The Removal Order Was Not Fundamentally Unfair

        Defendant maintains that if Mr. Rey had conducted a proper investigation prior to the

removal proceeding, Defendant would not have been removed because he was not convicted of

the underlying felony used as the basis for removability, making the removal order fundamentally

unfair. Mot. 1-3. The United States disagrees. It submits that Count II, the drug tax stamp

violation to which Defendant pled guilty, would have been substituted as the underlying charge in

the NTA, 5 thus providing two independent and proper bases for removal. The Court agrees with

the United States for the reasons that follow.

        An alien “alleging that the entry of a previous removal order was fundamentally unfair

[must] meet a reasonable-likelihood standard.” Almanza-Vigil, 912 F.3d at 1323 (citing United

States v. Aguirre-Tello, 353 F.3d 1199, 1209 (10th Cir. 2004)). This requires the alien to “establish

a reasonable likelihood that, but for the complained-of error, he would have avoided removal.” Id.

(citing Aguirre-Tello, 353 F.3d at 1208); see also United States v. Sandoval, 390 F.3d 1294 (10th

Cir. 2004) (“reasonable likelihood that, but for the errors complained of, he would not have been

deported”) (citation omitted). Therefore, assuming Defendant’s removal order relied on the

previously-dismissed Count I—and that the error was the product of ineffective assistance—the

Court must consider whether, but for this error, there is a reasonable likelihood that Defendant

would have avoided removal. Consequently, the Court must consider whether Count II, the

offense to which both parties agree Defendant pled guilty, would nevertheless have resulted in his

removal by qualifying as either (1) an aggravated felony under § 1227(a)(2)(A)(iii) or (2) a

violation “relating to a controlled substance” under 8 U.S.C. § 1227(a)(2)(B)(i). If the answer to

either question is yes, then Defendant cannot establish a reasonable likelihood that he would not


5
 An assertion supported by Defendant’s own expert. See Evid. Hr’g 27:4-7 (“it would be charged under the section
where it is an offense relating to a controlled substance”).


                                                       7
have been deported. Because at the time of the removal proceeding at issue an aggravated felony

would not have allowed for discretionary relief from removability, the Court, in its discretion,

begins its analysis with that issue.

    1. Count II Does Not Qualify as an Offense Relating to Tax Evasion

         The United States asserts that Defendant’s conviction under Iowa Code Ann. §§ 453B.1(3)

& 453B.12—Iowa’s drug tax stamp law—qualified him for removal as an aggravated felon under

8 U.S.C. § 1101(a)(43)(M)(ii) as an “offense that . . . is described in section 7201 of Title 26

(relating to tax evasion) in which the revenue loss to the Government exceeds $10,000.” 8 U.S.C.

§ 1101(a)(43)(M)(ii); see Resp. 12. Specifically, the United States argues that Iowa’s law falls

within § 7201’s coverage, which makes it a crime for “[a]ny person [to] willfully attempt[] in any

manner to evade or defeat any tax imposed by this title or the payment thereof shall . . . be guilty

of a felony.” 26 U.S.C. § 7201 (emphasis added); see Resp. 12. 6 To resolve this issue, the Court

must determine whether 8 U.S.C. § 1101(a)(43)(M)(ii) encompasses Iowa’s drug tax stamp law. 7

         When comparing state law crimes to § 1101(a)(43)(M)(ii), courts employ a “circumstance-




6
  Even though Defendant’s conviction was under state law, the Immigration and Nationality Act “applies to an offense
. . . whether in violation of Federal or State” law. 8 U.S.C. § 1101(a)(43); see Torres v. Lynch, 136 S. Ct. 1619, 1626
(2016) (“The whole point of § 1101(a)(43)'s penultimate sentence is to make clear that a listed offense should lead to
swift removal, no matter whether it violates federal, state, or foreign law”).
7
   No court has specifically determined that a state law conviction can qualify as an “aggravated felony” conviction
under 8 U.S.C. § 1101(a)(43)(M)(ii), i.e., an offense that is described in 26 U.S.C. § 7201. Rather, the Supreme Court
held in Torres, 136 S. Ct. 1619, passim, that courts should set aside the federal jurisdictional element when comparing
offenses under § 1101(a)(43). For example, the Court in Torres held that an alien’s state law conviction of arson that
did not contain an interstate commerce element was nonetheless an aggravated felony under § 1101(a)(43). Id. To
distinguish between substantive and jurisdictional elements, the Court explained, “the substantive elements of a federal
statute describe the evil Congress seeks to prevent; the jurisdictional element connects the law to one of Congress’s
enumerated powers, thus establishing legislative authority.” Id. at 1629. Therefore, the Court will assume § 7201’s
reference to “any tax imposed by this title” is nothing more than a jurisdictional element, i.e., the congressional
exercise of legislative authority (Internal Revenue Code) with the constitutional provision (here, the taxing power)
that grants Congress that authority.



                                                           8
specific” approach. Nijhawan v. Holder, 557 U.S. 29, 38 (2009). 8 This requires a court to

categorically compare the generic elements of § 1101(a)(43)(M)(ii), i.e., a violation of 26 U.S.C.

§ 7201, to the generic elements of the state offense, and then look to the specific conviction to

determine whether it meets the circumstance-specific elements found in § 1101(a)(43)(M)(ii), i.e.,

the revenue loss to the Government exceeds $10,000. 9 “The categorical approach asks whether

the state offense’s definition matches “the ‘generic’ federal definition of a corresponding

aggravated felony.” Almanza-Vigil, 912 F.3d at 1317 (quoting Moncrieffe v. Holder, 569 U.S.

184, 190 (2013)). For a categorical match, “the state offense fits the generic offense only if it

“necessarily” includes the generic federal offense. Id. (quoting Moncrieffe, 569 U.S. at 190). A

court “presume[s] that the state conviction rested on the least of th[e] acts criminalized, then

determine[s] whether the generic federal offense encompasses even those acts.” Id. at 190–91

(quoting Moncrieffe, 569 U.S. at 190-91). If the state statute is broader than the federal counterpart

there is no categorical match. See Descamps v. United States, 570 U.S. 254, 257 (2013).

Conversely, if the state statute criminalizes less activity (or the same amount of activity) than its

federal analogue, then it is a categorical match and can be used as a predicate for removal. Id.

         Analyzed by the statute’s generic elements, a violation of § 7201 requires “the existence

of a tax deficiency, an affirmative act constituting an evasion or attempted evasion of the tax, and

willfulness.” United States v. Boisseau, 841 F.3d 1122, 1125 (10th Cir. 2016) (emphasis added)


8
 The Supreme Court specifically stated that “[s]ubparagraph (M)(ii) provides yet another example. It refers to an
offense ‘described in section 7201 of title 26 (relating to tax evasion) in which the revenue loss to the Government
exceeds $10,000’ (emphasis added). There is no offense ‘described in section 7201 of title 26’ that has a specific loss
amount as an element. Again, unless the ‘revenue loss’ language calls for circumstance-specific application, the tax-
evasion provision would be pointless.” Id.
9
  The Court takes this approach because, here, the underlying conviction was not pursuant to § 7201. Accordingly,
the Court must first determine whether the Iowa drug tax stamp law categorically (or under a modified approach)
compares to § 7201 before it can answer the question of whether Defendant’s conviction resulted in revenue loss to
the government in excess of $10,000.



                                                          9
(citing Sansone v. United States, 380 U.S. 343, 351 (1965)). A violation of Iowa’s drug tax stamp

law, on the other hand, requires that “(1) the defendant is a dealer, (2) who unlawfully possesses,

distributes or offers to sell, (3) [marijuana], (4) without affixing a stamp, label, or other official

indicia evidencing the tax imposed by chapter 453B has been paid.” State v. White, 545 N.W.2d

552, 555 (Iowa 1996) (emphasis added) (citing State v. Gallup, 500 N.W.2d 437, 442 (Iowa

1993)). 10 In turn, to establish the second element of Iowa’s drug tax stamp law, it must be shown

“that the defendant knowingly or intentionally possessed a controlled substance, and that the

defendant knew the substance he or she possessed was a controlled substance.” State v. Franzen,

495 N.W.2d 714, 717 (Iowa 1993) (discussing whether defendant’s guilty plea of an offense in

violation of Iowa Code Ann. § 204.401, now § 124.401, would constitutionally bar prosecution of

a drug tax stamp violation).

           The generic elements of the two statutes demonstrate that there is a clear categorical

mismatch. To be sure, the Iowa drug tax stamp act provision requires no specific intent to evade

a tax. In contrast, § 7201 requires a willful evasion or attempted evasion of a tax, i.e., voluntary,

intentional evasion of a tax. See United States v. Yurek, 925 F.3d 423, 433 (10th Cir. 2019) (“To

satisfy the willfulness requirement, the government had to prove a specific intent to evade taxes.”)

(citing United States v. Payne, 978 F.2d 1177, 1182 (10th Cir. 1992)). The only mental state

present in Iowa’s drug tax stamp law applies to the possession of controlled a substance. See

Franzen, 495 N.W.2d at 717 (the State must prove that the defendant “knowingly or intentionally

possessed a controlled substance, and that the defendant knew the substance he or she possessed

was a controlled substance”). A finding that a defendant willfully failed to affix a drug tax stamp

is not required. In that sense, Iowa’s statute—once a defendant knowingly and intentionally



10
     See also Iowa State Bar Association Model Criminal Jury Instruction 2310.1 (Updated June 2019).


                                                         10
possesses a controlled substance and knows that the substance possessed is a controlled

substance—sweeps broader than § 7201. See White, 545 N.W.2d at 556 (stating rules provide “the

tax stamps must be affixed instantly” and that “it is not impossible to comply with the statute if it

is interpreted to require that the tax stamps be affixed at the very time of acquisition”); see also

State v. Breeding, 928 N.W.2d 686 (Iowa Ct. App. 2019) (same). Thus, applying the categorical

approach, Iowa’s drug tax stamp violation does not qualify as an aggravated felony under §

1101(a)(43)(M)(ii).

         Nevertheless, in some instances the fact that a categorical infirmity exists does not end a

court’s inquiry. Specifically, courts have appropriately used a “modified categorical approach”

when a state statute is divisible, i.e., when it “sets out one or more elements of the offense in the

alternative.” Descamps, 570 U.S. at 257. 11 This modified categorical approach “compare[s] the

elements of the crime of conviction (including the alternative element used in the case) with the

elements of the generic crime.” Id. (emphasis added). With this basic understanding, it is clear

that, even assuming Iowa’s statute is divisible, the result remains unchanged. To illustrate, the

modified approach allows the substitution of an element that is alternatively listed to eliminate the

state statute’s overbreadth of coverage. Here, Iowa’s stamp act does not list mental states in the

alternative or even require a mental state in relation to the tax stamp element. Without a possible

mental state that can be substituted in the alternative as a predicate to failing to affix a tax stamp,

Iowa’s law will always cover more conduct than § 7201’s narrow willfulness requirement does.

And because neither approach results in a match, the Court need not undertake a circumstance-

specific analysis to determine whether the amount of loss to the government exceeded $10,000.




11
 “If, however, rather than creating distinct offenses for each alternative element, the statute merely lists alternative
means of committing a single element, it is not divisible.” See Mathis v. United States, 136 S. Ct. 2243, 2249 (2016).


                                                          11
Accordingly, the Court rejects the United States’ assertion that 8 U.S.C. § 1101(a)(43)(M)(ii)

would have qualified Defendant for removal.

     2. Count II Subjected Defendant to Removal as a Violation Relating to a Controlled
        Substance

        The Court now shifts its focus to whether a violation of Iowa’s drug tax stamp law provided

a separate basis for removal as a law “relating to a controlled substance” under §

1227(a)(2)(B)(i). 12 As of March 15, 1999, the date on which Defendant was detained by INS and

served with his NTA, § 1227(a)(2)(B)(i) read:

        Any alien who at any time after admission has been convicted of a violation of (or
        a conspiracy or attempt to violate) any law or regulation of a State, the United
        States, or a foreign country relating to a controlled substance (as defined in section
        802 of Title 21), other than a single offense involving possession for one’s own use
        of 30 grams or less of marijuana, is deportable.

(emphasis added). In Iowa, “a dealer distributing, offering to sell, or possessing taxable substances

without affixing the appropriate stamps, labels, or other official indicia [was] guilty of a class “D”

felony.” Iowa Code Ann. § 453B.12. A “taxable substance” included “a controlled substance, a

counterfeit substance, a simulated controlled substance, or marijuana, or a mixture of materials

that contains a controlled substance, counterfeit substance, simulated controlled substance, or

marijuana.”      § 453B.1.      In turn, the statute defined a “controlled substance,” “counterfeit

substance,” and “simulated controlled substance” by reference to Iowa’s Controlled Substances

Act, Iowa Code Ann. § 124.10 (“CSA”).                   Iowa’s CSA defined a controlled substance by




12
   In Defendant’s affidavit, he asserts that Count II was a crime involving moral turpitude which would require two
convictions for him to become deportable. See Mot. Ex. A. The affidavit by Orlando Mondragon makes the same
assertion. See Id. Ex. B (“The government could have attempted to allege that the tax stamp violation was a crime
involving moral turpitude. However, under INA § 237(a)(2)(A)(ii) they would need two crimes involving moral
turpitude”). That contention is a red herring because the United States does not contend that Defendant was removable
for having committed a crime of moral turpitude. Furthermore, the affidavits do not address the issue of whether
Defendant was separately removable for being convicted of a felony “relating to a controlled substance.”



                                                        12
incorporating the state’s drug “schedules I through V.” § 124.10(5). At the time of Defendant’s

conviction and removal, a counterfeit substance

       Mean[t] a controlled substance which, or the container or labeling of which,
       without authorization, bears the trademark, trade name, or other identifying mark,
       imprint, number or device, or any likeness thereof, of a manufacturer, distributor,
       or dispenser other than the person who in fact manufactured, distributed, or
       dispensed the substance.

 § 124.10(6) (emphasis added). A simulated controlled substance

       Mean[t] a substance which is not a controlled substance but which is expressly
       represented to be a controlled substance, or a substance which is not a controlled
       substance but which is impliedly represented to be a controlled substance and which
       because of its nature, packaging, or appearance would lead a reasonable person to
       believe it to be a controlled substance.

§ 124.10(27) (emphasis added).

       As with the analysis in Section IV.A.1., supra, “[t]o determine whether violation of a state

law ‘relate[s] to a controlled substance (as defined in section 802 of Title 21),’” courts apply the

categorical approach. Arellano v. Barr, No. 17-9544, 2019 WL 3990987, at *2 (10th Cir. 2019)

(unpublished) (citing Mellouli v. Lynch, 135 S. Ct. 1980, 1984, 1987, 192 (2015) (applying

categorical approach to § 1227(a)(2)(B)(i))); see also Guillen v. U.S. Attorney Gen., 910 F.3d 1174,

1180 (11th Cir. 2018) (same). However, because “several circuit courts have held that state

statutes relating to controlled substances are divisible, even when the list of controlled substances

is found in the state’s drug schedules and not in the statute of conviction,” the Court will apply the

modified categorical approach. Carcamo v. Lynch, 648 Fed. App’x 306, 311 (4th Cir. 2016)

(unpublished) (emphasis added) (citing United States v. Gomez–Alvarez, 781 F.3d 787, 792, 796

(5th Cir. 2015); Coronado v. Holder, 759 F.3d 977, 984–85 (9th Cir. 2014); Ruiz–Giel v. Holder,

576 Fed. App’x 738, 743–44 (10th Cir. 2014) (unpublished); see also Arellano, 2019 WL 3990987,

at *2. Consequently, the Court will first determine whether Iowa’s drug tax stamp law is divisible




                                                 13
and then whether, under the modified categorical approach, it categorically matches §

1227(a)(2)(B)(i). 13

                a) Iowa’s Drug Tax Stamp Law Is Divisible

           For the modified categorical approach to apply, the state statute must be divisible.

Descamps, 570 U.S. at 257. A divisible statute contains “multiple, alternative elements.” Id. An

element is not simply “a particular set of facts” through which the crime may be committed, rather

it is an essential fact that the jury must find “beyond a reasonable doubt.” Id. at 272; see also

Mathis, 136 S. Ct. at 2248. 14 The Supreme Court identified three ways to determine whether an

alternatively phrased criminal law lists elements or means. See United States v. Titties, 852 F.3d



13
   In Reply to the Government’s assertion that the drug tax stamp violation qualified as a felony “relating to a controlled
substance,” Defendant simply stated that the “decision cited by counsel from the [Eighth] Circuit was issued in 2009.
In 1999 there was no authority for the proposition that this could be classified as a non aggravated [sic] felony drug
offense.” Reply at 4. Further, at the evidentiary hearing when the Court asked Defendant’s counsel whether he
concedes that the drug tax stamp violation was “related to a controlled substance,” he merely stated that “for the
purposes of this hearing, based on what Mr. Mondragon has testified to, I cannot concede that only because I'd have
to look at this Mellouli” case. Evid. Hr’g 65:13-16. Generally, the “[f]ailure to respond to an argument is [] deemed
an acquiescence.” Mulford v. Altria Group, Inc., 242 F.R.D. 615, 622 n. 5 (D.N.M. 2007). Moreover, “issues adverted
to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed waived.”
Hardeman v. City of Albuquerque, 377 F.3d 1106, 1122 (10th Cir. 2004) (citation omitted). As the First Circuit has
noted, “[i]t is not enough merely to mention a possible argument in the most skeletal way, leaving the court to do
counsel's work, create the ossature for the argument, and put flesh on its bones.” Bernardo ex rel. M & K Eng'g, Inc.
v. Johnson, 814 F.3d 481, 493 (1st Cir. 2016). Here, defense counsel failed to even put forth an argument as to why
the drug tax stamp felony would not have qualified as a crime “relating to a controlled substance.” Even more
concerning is that when collaterally attacking a removal proceeding under § 1326(d), a defendant bears the burden of
proof. In light of Defendant’s failure to meaningfully respond to the Government’s argument, and his failure to
develop his opposition in anything but the most skeletal sense, the Court recommends that Defendant be deemed to
have waived any objection to the conclusion that his drug stamp tax felony was one “relating to a controlled
substance.”

14
     To illustrate, the Supreme Court provided the following hypothetical:

           suppose a statute requires use of a “deadly weapon” as an element of a crime and further provides
           that the use of a “knife, gun, bat, or similar weapon” would all qualify. Because that kind of list
           merely specifies diverse means of satisfying a single element of a single crime—or otherwise said,
           spells out various factual ways of committing some component of the offense—a jury need not find
           (or a defendant admit) any particular item: A jury could convict even if some jurors “conclude[d]
           that the defendant used a knife” while others “conclude[d] he used a gun,” so long as all agreed that
           the defendant used a “deadly weapon.”

Mathis, 136 S. Ct. at 2249 (internal citations omitted).



                                                           14
1257, 1267 (10th Cir. 2017) (citing Mathis, 136 S. Ct. at 2248). First, the statute on its face can

provide the answer if, for example, it carries different punishments or it “identif[ies] which things

must be charged (and so are elements) and which need not be (and so are means).” Mathis, 136

S.Ct. at 2256; see United States v Titties, 852 F.3d at 1267. Additionally, a state court decision

can answer the question: “When a ruling of that kind exists, a sentencing judge need only follow

what it says.” Id. Lastly, “if state law fails to provide clear answers, federal judges have another

place to look: the record of a prior conviction itself . . . by peek[ing] at the [record] documents []

for the sole and limited purpose of determining whether [the listed items are] element[s] of the

offense.” Id. (internal quotation and citation omitted).

        Beginning with the text, the Court concludes that the statute on its face fails to provide a

clear answer on divisibility. The statute uses an overarching umbrella term (taxable substance) 15

that expands into three sub-terms and a named substance, i.e., a taxable substance means a

controlled substance, a counterfeit substance, a simulated controlled substance, or marijuana, and

then defines those sub terms by reference to Iowa’s CSA. In defining the term “controlled

substance,” Iowa’s CSA incorporates a lengthy list of drug schedules that are provided in yet

another section of the title. The CSA also includes lengthy definitions for “counterfeit substance”

and “simulated controlled substance.” This statutory construction provides little guidance about

whether the listed substances in Iowa’s drug schedules that define “controlled substance” or the

additional defined terms “counterfeit substance” and “substitute controlled substance” are

elements, which must be proved beyond a reasonable doubt, or just merely a means to satisfy a

singular “taxable substance” element.


15
   The inclusion of an umbrella term is one factor courts consider in the means rather than elements analysis. See
United States v. Hamilton, 889 F.3d 688, 696 (10th Cir. 2018) (noting that, while discussing an Oklahoma burglary
statute, “the use of an umbrella term could indicate that the locational alternatives constitute means rather than
elements”).


                                                       15
        Iowa’s state law provides better guidance. On numerous occasions, defendants in Iowa

have been convicted of multiple drug tax stamp violations premised on separate substances. See

State v. Reed, 618 N.W.2d 327 (Iowa 2000) (affirming two counts of failing to affix a tax stamp

for marijuana and cocaine); State v. Harris, 829 N.W.2d 191 (Iowa Ct. App. 2013) (defendant

convicted of two drug tax stamp violations, to wit: crack cocaine and marijuana, successfully

overturned crack cocaine drug tax stamp violation due to insufficient evidence); See State v.

Peterson, 697 N.W.2d 128 (Iowa Ct. App. 2005) (among other things, affirming two counts of

failure to affix a drug tax stamp, to wit: marijuana and cocaine); State v. Young, 662 N.W.2d 373

(Iowa Ct. App. 2003) (affirming convictions of possession of cocaine with intent to deliver while

in possession of a firearm, possession of marijuana and failure to affix drug tax stamps).

       Furthermore, possession of a controlled substance, delivery of a controlled substance, or

manufacture of a controlled substance may be lesser included offenses of the drug stamp tax

offense. See State v. Gallup, 500 N.W.2d 437 (Iowa 1993); State v. Franzen, 495 N.W.2d 714

(Iowa 1993); State v. Lange, 495 N.W.2d 105 (Iowa 1992); Iowa Criminal Jury Instructions

2300.1, 2300.3. And without a jury’s finding that a defendant committed the lesser included

offense of possession, deliver, or manufacture of a specific controlled substance, the drug tax stamp

offense cannot be committed. See Gallup, 500 N.W.2d at 442 (holding that lesser included offense

of delivery did not violate double jeopardy).

       In addition to case law, Iowa’s pattern jury instructions help resolve the issue. See Mathis,

136 S. Ct. 2243, 2256 (2016) (jury instructions are “authoritative sources of state law”); see also

Hamilton, 889 F.3d at 693 (10th Cir. 2018) (looking to state law and jury instructions for guidance

on issue of divisibility) (citing United States v. Titties, 852 F.3d 1257, 1270 (10th Cir. 2017)

(“Oklahoma’s Uniform Jury Instructions provide an additional source of state law guidance” to




                                                 16
distinguish between means and elements); De Leon v. Lynch, 808 F.3d 1224, 1231 n.9 (10th Cir.

2015) (“[T]he uniform jury instructions have often guided both the [Oklahoma Court of Criminal

Appeals] and our court in defining the bounds of Oklahoma criminal law.”)). Iowa’s pattern

instruction, composed by the Iowa State Bar Association, includes the following charge:

       1. On or about the day of ____ the defendant knowingly [possessed] [distributed]
       [offered to sell] a taxable substance as defined in Instruction No. ___.
       2.     Defendant [[shipped] [transported] [imported] into this State]] [[acquired]
       [purchased] [possessed] [manufactured] [produced] in this State]]:
           a. Seven or more grams of [a taxable substance, (name of substance)]; [a
           mixture of marijuana and other taxable substance(s), (name(s) of substance(s)].
           b. Forty-two and one-half grams or more of a substance consisting of or
           containing marijuana.
           c. One or more unprocessed marijuana plants.
           d. Ten or more dosage units of a taxable substance not sold by weight.
       3. The taxable substance that defendant [possessed] [distributed] [offered to sell]
       did not have permanently affixed to it a stamp, label or other official indication of
       payment of the state tax imposed on the substance.

       If the State has proved each of these elements, the defendant is guilty of violating
       the Iowa Drug Stamp Tax law. If the State has failed to prove one or more of the
       elements, the defendant is not guilty (and you will then consider the charge of
       ________________, as explained in Instruction No. ____).

Iowa State Bar Association Model Criminal Jury Instruction 2310.1 (emphasis added) (updated

June 2019). The model criminal instructions define “taxable substance” as a “controlled substance,

a counterfeit substance, a simulated controlled substance, or marijuana, or a mixture of materials

that contains a controlled substance, counterfeit substance, simulated controlled substance or

marijuana.   ___________________ is a [counterfeit] [simulated] controlled substance.” Id.,

Instruction 2310.2. The instruction notes, however, that “if there is a fact issue whether the

substance involved is a controlled substance, simulated controlled substance or marijuana, the

appropriate definition in [Iowa’s CSA] should be used in place of the second paragraph.” Id.

       These two instructions, together with the supplemental note, demonstrate that a jury must

make a factual finding as to the identity of the specific substance before it can determine whether



                                                17
that substance lacked the appropriate tax stamp. Moreover, the inclusion of a specific substance

in the charge to the exclusion of all other possible substances, indicates that Iowa’s statute lists

separate elements in the alternative. See Mathis, 136 S. Ct. at 2257 (“jury instructions could

indicate, by referencing one alternative term to the exclusion of all others, that the statute contains

a list of elements, each one of which goes toward a separate crime”).

       Lastly, the record further confirms the statute’s divisibility. The criminal information

charged defendant with “knowing[ly] possess[ing] a controlled substance, to wit: Marijuana, a

schedule I Controlled Substance with the intent to deliver, without affixing the appropriate tax

stamp, said substance weighing more than 42.5 grams.” Resp. Ex. A (emphasis added). Rather

than charging Defendant for failing to affix a stamp to a taxable substance, the information

identified a specific controlled substance. Thus, on the basis of state law precedent and the record,

the Court concludes the statute is divisible.

           b) Iowa’s Drug Tax Stamp Law “Relates to a Controlled Substance”

       Because Iowa Code Ann. § 453B.12 is divisible, the Court applies the modified categorical

approach. This task requires the Court to determine whether the crime of conviction, and not the

generic elements of the state statute, categorically match § 1227(a)(2)(B)(i), i.e. the conviction

relates to a controlled substance as defined in § 802. Defendant was charged by information and

ultimately pled guilty to “knowing[ly] possess[ing] a controlled substance, to wit: Marijuana, a

schedule I Controlled Substance with the intent to deliver, without affixing the appropriate tax

stamp, said substance weighing more than 42.5 grams.” Resp. Exs. A (emphasis added); see also

Exs. B, C. At the time of Defendant’s removal, 21 U.S.C. § 802 defined “controlled substance”

by reference to the federal drug schedules located in § 812. In 1999 and as of the writing of this

recommendation, marijuana was and remains a schedule I controlled substance. See 21 U.S.C. §




                                                  18
812; see also 21 C.F.R. § 1300 et seq. Accordingly, Defendant’s conviction for a violation of Iowa

Code Ann. § 453B.12 is a categorical match. 16

             c) Defendant Would Not Have Been Granted Discretionary Relief From Removal

        Unlike an aggravated felony conviction pursuant to § 1227(a)(2)(A)(iii), a conviction under

§ 1227(a)(2)(B)(i) would have not foreclosed Defendant from seeking discretionary relief. See

Evid. Hr’g 40:1-5. Section 1229b of Title 8, United States Code, granted the Attorney General the

discretion to cancel removal if an alien “(1) has been an alien lawfully admitted for permanent

residence for not less than 5 years, (2) has resided in the United States continuously for 7 years

after having been admitted in any status, and (3) has not been convicted of any aggravated felony.”

8 U.S.C. § 1229b (1999).

        If the alien established the first three elements, an immigration court was required to

“balance the adverse factors evidencing the alien’s undesirability as a permanent resident with the

social and humane considerations presented in his (or her) behalf to determine whether the granting

of . . . relief appears in the best interest of this country.” Matter of C-V-T-, 22 I. & N. Dec. 7, 11

(BIA 1998) (finding that the “general standard [under Section 212(c)] is equally appropriate in

considering requests for cancellation of removal under section 240A(a) of the Act.”); see also

Evid. Hr’g 40:6-12 (Testimony of Orlando Mondragon) (presiding immigration judge decides

whether to grant discretionary relief). Favorable considerations include:

        family ties within the United States, residence of long duration in this country
        (particularly when the inception of residence occurred at a young age), evidence of
        hardship to the respondent and his family if deportation occurs, service in this
        country’s armed forces, a history of employment, the existence of property or
        business ties, evidence of value and service to the community, proof of genuine


16
  The conclusion that Iowa’s drug tax stamp act relates to a controlled substance is consistent with Iowa and Eighth
Circuit case law. See United States v. Coleman, 556 F.3d 851 (8th Cir. 2009) (Iowa drug stamp law relates to
marijuana); see also State v. Owens, 635 N.W.2d 478, 486 (Iowa 2001) (“Iowa Code section 453B.12 is ‘any state or
federal statute relating to narcotic drugs’”).


                                                        19
        rehabilitation if a criminal record exists, and other evidence attesting to a
        respondent’s good character.

Id. Negative equities include:

        the nature and underlying circumstances of the grounds of exclusion or deportation
        (now removal) that are at issue, the presence of additional significant violations of
        this country’s immigration laws, the existence of a criminal record and, if so, its
        nature, recency, and seriousness, and the presence of other evidence indicative of a
        respondent’s bad character or undesirability as a permanent resident of this country.

Id. Defendant’s expert further elaborated on this process:

        For cancellation cases, they can look anything. They can look at charging
        documents, complaints, they will hear from the witness, from the, they call them
        respondent. They will hear from his family members, and any documentation he
        can provide with rehabilitation. If it’s an individual there for DWI’s, you try to
        show DWI classes. Domestic violence, show that he completed domestic violence
        classes. You try to show rehabilitation . . . family ties, length of history, he had
        been in the U.S., work history, and community service to the, community service
        on his own, not Court ordered. And any other documents that put him in a good
        light.

Evid. Hr’g 29:6-23.

        Apart from the United States’ contention that Defendant’s tax stamp felony was an

aggravated felony as an offense relating to tax evasion, the parties do not dispute that Defendant

met the threshold requirements of § 1229b(a)(1)-(3). 17 Apart from these requirements, however,

Defendant merely argues that “having a [United States Citizen] wife and children and no other

convictions” would have persuaded the immigration judge to cancel removal. Reply at 4. The

Government contends that Defendant’s criminal history and the circumstances surrounding the

drug tax stamp conviction combine to demonstrate that it was more likely that discretionary relief

would be denied and Defendant’s removal ordered. Resp. at 12. The Court agrees with the

Government on this point.


17
  Neither party contests these residency requirements. But the Court notes that Defendant may very well have not
met them. See 47:12-15 (“Mr. Ortiz: And what year did you become a legal permanent resident, if you recall? In
1985? Defendant: I believe it was, 1994, 1995. 1995, 1995.”).


                                                      20
        To be sure, Defendant’s arrest for possessing approximately forty-eight pounds of

marijuana initiated the Iowa felony charges. Resp. Ex. B (1999 Criminal Complaint). While it is

true that the possession charge was ultimately dismissed as the result of a plea bargain (and when

the appeal time for Count 2 expired), it appears highly probable that, but for the plea agreement,

Defendant would have been convicted of that offense at trial. Id.; see Evid. Hr’g 63:6-9 (The

Court: “So it was a big surprise to you when you got to Iowa and you realized that he was in

possession of 49 pounds of marijuana.” Defendant: “I knew that that was the -- he was on his way

there, but I didn’t know how much it was.” The Court: “So you knew he was taking marijuana,

you just did not know how much it weighed.” Defendant: “Yes, I was only going there as a -- as

company.”); see also Resp. Ex. B. And this was not the only instance in which Defendant had

adverse encounters with law enforcement. His record included separate arrests in 1993 for

possession of a stolen vehicle and for DUI, Evid. Hr’g 41:4-14; 49:19-24; 50:2-6, and in 1994 for

assault and battery and domestic violence. Id. at 63:10-22. Unfortunately for Defendant, all of

this conduct would properly have been considered in deciding whether to grant discretionary relief.

See Matter of Thomas, 21 I. & N. Dec. 20, 23 (BIA 1995) (citing Parcham v. I.N.S., 769 F.2d 1001

(4th Cir. 1985) (finding no error in BIA’s reliance of pending charge without conviction in denying

application for voluntary departure)); see also Avila-Ramirez v. Holder, 764 F.3d 717, 723-24 (7th

Cir. 2014) (discussing cases where the consideration of criminal conduct without conviction was

appropriate). 18

        Moreover, the Court specifically finds that Defendant’s testimony about his prior assault

and battery and domestic abuse arrests as well as the circumstances surrounding the Iowa drug



18
  Mr. Mondragon also testified that, when considering whether to grant discretionary relief, an Immigration judge
may consider everything, including uncharged conduct, arrests, and the facts underlying them. Evid. Hr’g 40:13-21;
43:15-21.


                                                       21
charges was not credible. It was obvious to the Court sitting as the factfinder that Defendant was

minimizing the seriousness of the conduct for which he was charged and his involvement in them.

For example, Defendant stated that the domestic violence case was “just a misunderstanding” and

that “nothing happened” but then admitted under questioning by the Court that he was arrested and

taken to jail. Compare Evid. Hr’g 51:16-52:2 with id. at 63:10-21. As another example, Defendant

first claimed that he did not know that marijuana was being transported to Iowa and then later

admitted to having knowledge of that fact. Compare id. at 62:23-24 (The Court: “Did you know

he was transporting the marijuana?” Defendant: “No, I did not know that.”) with id. at 63:6-9 (The

Court: “So it was a big surprise to you when you got to Iowa and you realized that he was in

possession of 49 pounds of marijuana.” Defendant: “I knew that that was the -- he was on his way

there, but I didn’t know how much it was.” The Court: “So you knew he was taking marijuana,

you just did not know how much it weighed.” Defendant: “Yes, I was only going there as a -- as

company.”). If the immigration judge in 1999 had assessed Defendant’s credibility the way this

Court did in 2019, the award of discretionary relief would have been all the more remote. Evincing

a lack of candor with a tribunal—particularly when the mendacity involves minimizing one’s own

involvement in prior criminal activity—is an equity decidedly not in an alien’s favor.

       On balance, Defendant’s proffered equities, that he resided in the country for fifteen years

prior to conviction, that he had a wife and children who were United States citizens, and that he

had no other convictions, were unlikely to have tipped the scale in favor of cancellation of removal.

Indeed, while Defendant does not have to prove he would have been granted relief, he nonetheless

must establish that it was probable that relief would be granted. As the foregoing shows,

Defendant has failed to meet that burden. The negative equities identified by the Court were

numerous and weighty enough to overcome the relatively sparse array of positive equities.




                                                 22
       Thus, assuming Defendant’s deportation order was erroneously based on Count I, and that

he was “improperly deprived . . . of the opportunity for judicial review” when his counsel failed

to object to such an error, this Court holds nevertheless that the deportation order was not

fundamentally unfair because—even without such an error—Defendant would have been deported

under Count II. Therefore, the Court recommends Defendant’s Motion be denied on this basis.

     B. Exhaustion and Opportunity for Judicial Review

       Because the Court has determined that the previous removal order was not fundamentally

unfair “our inquiry ends there—we can [recommend] the dismissal of [Defendant’s] collateral

attack without reaching § 1326(d)’s other conditions.” Almanza-Vigil, 912 F.3d at 1316. But for

the sake of thoroughness, this Court nevertheless addresses § 1326(d)’s remaining two conditions.

       Defendant alleges that “[h]is administrative remedies were closed off” when he, at the

direction of counsel, admitted to the aggravated felony conviction of distribution of marijuana and

conceded removal. Mot. 4. The Government contends that Defendant’s waiver of his right to

appeal precludes him from establishing that he exhausted his administrative remedies. Resp. 5.

In addition, the Government argues that Defendant’s failure to appeal his ineffective assistance

claim to the Bureau of Immigration Appeals (“BIA”) and his failure to move to reopen his

immigration proceedings in order to assert a claim of ineffective assistance bar him from

establishing exhaustion. Id.

       In the Tenth Circuit, “an alien who knowingly waives the right to appeal an immigration

judge’s order of deportation fails to exhaust administrative remedies under § 1326(d)(1).” United

States v. Chavez-Alonso, 431 F.3d 726, 728 (10th Cir. 2005) (citing United States v. Esparza-

Aguilar, 97 F. App’x 895 (10th Cir. 2004) (unpublished)). Similarly, “[n]eglecting to take an

appeal to the BIA constitutes a failure to exhaust administrative remedies as to any issue that could




                                                 23
have been raised.” Id. (emphasis added) (quoting Sidabutar v. Gonzales, 503 F.3d 1116, 1118

(10th Cir. 2007)).

       As an initial matter, it is undisputed that Defendant waived his right to appeal, and under

normal circumstances, this would terminate the inquiry. See Chavez-Alonso, 431 F.3d at 728; see

also Gilmore v. Weatherford, 694 F.3d 1160, 1169 (10th Cir. 2012) (rejecting futility exception to

exhaustion requirement). But under normal circumstances, counsel would not have failed to

realize that the predicate felony on which removal was based was not one of which his client had

been convicted. Nor would counsel normally have procured a waiver of an alien’s appellate right

in such a circumstance. Therefore, the Court must determine whether counsel’s deficiencies

excused Defendant’s non-compliance with the exhaustion requirement of § 1326(d)(1).

Unfortunately, the Tenth Circuit has yet to answer this question. As noted above, current law

requires a defendant to “knowingly waive” the right to appeal. And the Tenth Circuit takes a strict

approach regarding challenges to appeal waivers. See United States v. Melendez, 642 F. App’x

859, 863 (10th Cir. 2016) (unpublished) (finding defendant failed to exhaust because no

constitutional right to be informed of eligibility for discretionary relief even when misled by

judge); see also Chavez-Alonso, 431 F.3d at 728 (same).

       When faced with claims of ineffective assistance, however, other circuits have excused a

defendant’s failure to exhaust. See, e.g., United States v. Cerna, 603 F.3d 32, 42 (2d Cir. 2010)

(“ineffective assistance of counsel can be grounds for excusing the administrative exhaustion

requirement of 8 U.S.C. § 1326(d)(1)”); United States v. Lopez-Chavez, 757 F.3d 1033, 1044 (9th

Cir. 2014) (“Just as it rendered the proceeding fundamentally unfair, counsel’s ineffectiveness also

caused [defendant’s] failure to exhaust administrative remedies and deprived him of his




                                                24
opportunity for judicial review.”); see also United States v. Gonzalez-Villalobos, 724 F.3d 1125,

1131 n.9 (9th Cir. 2013) (discussing situations were aliens can satisfy § 1326(d)(1) & (d)(2)).

         But none of these cases discuss whether a defendant-alien could (and should) have

appealed, pro se, his counsel’s ineffectiveness to the BIA. See e.g., In Re: Leroy Chambers, 2007

WL 2588591, at *1 (BIA Aug. 8, 2007) (unpublished). Nor do they address his ability to reopen

immigration proceedings, see 8 U.S.C. § 1229a(c)(7), to assert that claim. 19 See In re Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988) (setting out requirements to bring ineffective assistance claim

in immigration proceedings); see also Lopez v. Whitaker, 761 F. App’x 790, 792 (10th Cir. 2019)

(unpublished) (applying Lozada in reviewing BIA’s denial of motion to reopen on basis of

ineffective assistance of counsel).

         Here, the relevant facts are as follows: (1) the NTA informed Defendant of his right to

appeal, see Resp. Ex. D; (2) Defendant’s counsel failed to notice that Count I had been dismissed,

Mot. 3-5; (3) Defendant’s counsel directed him to admit that charge anyway, concede removal,

waive his appeal right, and informed the immigration judge that Defendant did not seek any relief,

Id. Ex. A; (4) the judge then reaffirmed Defendant’s desire to be removed, Resp. Ex. G 2:10-4:17;

(5) the judge also informed Defendant that his counsel had a reputation for misinforming clients,

Id. at 3:45-3:50; and (6) Defendant failed to file a pro se appeal with the BIA arguing ineffective

assistance nor did he move to reopen the proceedings to argue the same. 20



19
   In Mendiola v. Holder, 576 F. App’x 828 (10th Cir. 2014) (unpublished), the Tenth Circuit determined that an
ineffective assistance claim granted it jurisdiction to review the Board of Immigration Appeals’ finding that an alien
was not prejudiced by his immigration attorney’s alleged ineffectiveness, and in refusing to toll 90-day time limit on
motions to reopen based on that alleged ineffectiveness. The Court also notes that eleven months prior to the removal
proceeding, Charge 1 was dismissed. One would think, in fact, if Defendant was present during the plea process
(obviously he was), he should have been acutely aware that he had mistakenly conceded a charge that had been
dismissed against him and therefore should have immediately moved to reopen the proceeding.
20
  Defendant’s immigration counsel is deceased, which obviously forecloses the parties’ ability to ascertain what if
anything he remembers about this case.


                                                         25
       This is a close and difficult question and these facts certainly present strong arguments for

both sides. On balance, this Court is inclined to find that Mr. Rey acted unreasonably in failing to

detect the obvious—that his client was not convicted of an aggravated felony. But an attorney’s

unreasonableness is only the first prong of the Strickland test, and it remains Defendant’s burden

to establish that, but for Mr. Rey’s unreasonableness, the outcome of the proceeding would likely

have been different. Unfortunately for Defendant, as established in Section IV(A)(1) above, he

cannot carry his burden of demonstrating that it was probable he would have been granted

discretionary relief and a cancellation of his removal. In this Court’s view, Mr. Rey’s ineffective

assistance amounts to nothing more than harmless error.

       Lastly, Defendant argues that, when Mr. Rey erroneously advised him to admit the charges

in the NTA and concede removal, he was deprived of judicial review because Count I was

classified as an aggravated felony, thus making him ineligible for discretionary relief. Mot. 5. The

Government maintains that Defendant has improperly asserted an argument under § 1326(d)(3)

because he failed to articulate how the alleged defect in the NTA—erroneously listing Count I—

foreclosed any opportunity for judicial review. Resp. 9-10. The Government further contends that

Defendant cannot establish this prong because the NTA notified Defendant of his right to appeal

and he thereafter waived it. Id. at 10.

        Section 1326(d)(2) “provides that an alien prosecuted for illegal reentry ‘may not

challenge the validity of the deportation order’ unless the alien demonstrates that ‘the deportation

proceedings at which the order was issued improperly deprived the alien of the opportunity for

judicial review.’” Adame-Orozco, 607 F.3d at 652 (quoting 8 U.S.C. § 1326(d)). Two limitations

exist, however. “First, the defendant may attack the prior deportation only by reference to the

‘proceedings at which the order was issued.’ Second, the defendant must limit this attack to the




                                                26
argument that those proceedings deprived him of judicial review of the deportation order itself.”

Id. “Where the defendant has failed to identify any obstacle that prevented him from obtaining

judicial review of a deportation order, he is not entitled to such review as part of a collateral attack

under 8 U.S.C. § 1326(d).” United States v. Gonzalez-Villalobos, 724 F.3d 1125, 1132–33 (9th

Cir. 2013) (citing United States v. Adame–Orozco, 607 F.3d 647, 652 (10th Cir. 2010)).

        While Defendant certainly does identify an obstacle that prevented him from judicial

review, i.e., counsel’s performance at the removal proceeding, as stated in Section IV(A)(1) above,

the Court need not reach a conclusion on this element because he cannot establish that his removal

was fundamentally unfair.

V. CONCLUSION

        For the foregoing reasons, the Court recommends that Defendant’s Motion be DENIED.




                                                __________________________________________
                                                THE HONORABLE GREGORY J. FOURATT
                                                UNITED STATES MAGISTRATE JUDGE


 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE
 of a copy of these Proposed Findings and Recommended Disposition they may file written
 objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any
 request for an extension must be filed in writing no later than seven days from the date of this
 filing. A party must file any objections with the Clerk of the District Court within the
 fourteen-day period if that party wants to have appellate review of the proposed
 findings and recommended disposition. If no objections are filed, no appellate review
 will be allowed.




                                                  27
